Citation Nr: 1538905	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  12-27 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to December 1969, and from June 1970 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of August 2011.  


FINDING OF FACT

The Veteran is in receipt of compensation under Chapter 11 due to permanent and total disability resulting from the loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for assistance in acquiring specially adapted housing have been met.  38 U.S.C.A. §§ 1160, 2101(a) (West 2015); 38 C.F.R. §§  3.383, 3.809 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of this appeal, compliance with VA's duties to assist and notify need not be discussed. 

The Veteran seeks a certificate of eligibility for specially adapted housing (SAH).

To warrant a certificate of eligibility for assistance in acquiring specially adapted housing, the evidence must establish permanent and total service-connected disability due to 1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or 2) blindness in both eyes, having only light perception, plus the loss of use of one lower extremity; or 3) the loss, or loss of use, of one lower extremity together with the residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or 4) the loss, or loss of use, of one lower extremity together with the loss, or loss of use, one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a) (West 2014); 38 C.F.R. § 3.809 (2015).  The term "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d) (2015).  

The Veteran underwent an above-the-knee amputation of the left lower extremity in July 2001, as a result of a non-service-connected motor vehicle accident.  In April 2002, service connection for diabetes mellitus was granted on the basis of presumed Agent Orange exposure in Vietnam.  In this regard, the Veteran served a total of 18 months in Vietnam, from December 1968 to December 1969, and from October 1971 to April 1972.  Later, during a VA hospitalization from May to July, 2010, the Veteran was found to have a right femoral nerve neuropathy, most likely due to diabetes mellitus.  

A VA examination was performed in May 2011.  The examiner concluded that the Veteran had loss of use of the right leg, which was more likely than not caused by or a result of diabetes mellitus.  The examiner noted that there were multiple causes of the loss of use of the Veteran's right leg, including injuries sustained in the July 2001 motor vehicle accident, profound swelling of the right leg, and weight gain.  He concluded that nonetheless, given the history of years of poor diabetic control, it would be "most unlikely" that diabetes mellitus was not a major cause of the loss of use of the right leg.  Accordingly, he opined that diabetes mellitus had contributed at least 50 percent, and probably more, of the total injury to the right femoral nerve injury that had resulted in loss of use of the right leg.  

In an August 2011 rating decision, the Veteran was granted a 100 percent rating for loss of use of both feet, under Diagnostic Code 5110.  Although in the reasons for decision, the RO stated that service connection for loss of use of both feet was established as "directly related to military service," the accident causing the anatomical loss of the left leg clearly and unmistakably occurred after service, and the narrative also explained that the provisions of 38 C.F.R. § 3.383 had been applied in the decision.  Under 38 C.F.R. § 3.383(a), compensation will be payable for service-connected loss or loss of use of one foot and loss or loss of use of the other foot due to non-service-connected disability "as if" both were service-connected.  Thus, 38 C.F.R. § 3.383 does not provide for an actual grant of service connection on the basis of loss or loss of use of paired extremities, but rather that the two disabilities will be rated as service-connected.  To avoid future confusion, the RO may wish to clarify this in a rating decision.  

The RO denied the claim on the basis that service connection is not actually in effect for the loss of the left lower extremity, and that 38 C.F.R. § 3.383 does not apply to claims for SAH.  

However, this interpretation is not clear from the law and regulations.  Under 38 C.F.R. § 3.809(a) and 38 U.S.C. § 2101(a)(2)(A), for SAH, the claimant must be entitled to compensation under Chapter 11.  Chapter 11 in turn instructs that where the claimant has

loss or loss of use of ... one foot as a result of service-connected disability and the loss or loss of use of the other ... foot as a result of non-service-connected disability not the result of the veteran's own willful misconduct, the Secretary shall assign and pay to the veteran the applicable rate of compensation under this chapter as if the combination of disabilities were the result of service-connected disability.

38 U.S.C. § 1160(a); 38 C.F.R. § 3.383(a).

Moreover, the regulation itself draws a distinction between SAH for a "member of the Armed Forces serving on active duty," who must have a disability rated as permanent and total that was "incurred or aggravated in line of duty," and a "veteran," who simply must be "entitled to compensation under chapter 11 of title 38, United States Code, for a disability rated as permanent and total."  38 C.F.R. § 3.809(a).  As the SAH provisions specifically require compensation under Chapter 11, and Chapter 11 includes the loss of paired extremities provision, there does not seem to be any basis for excluding entitlement to SAH on the basis that the required level of compensation is derived through the paired extremity provision.  In this regard, although the statute, 38 U.S.C.A. §  2101(a)(2)(A)(i),  establishes entitlement for a veteran who is entitled to compensation for a permanent and total service-connected disability rating, the Federal Circuit Court has held that SAH entitlement may be established for disability granted under 38 U.S.C.A. § 1151.  See Kilpatrick v. Principi, 327 F.3d 1375 (Fed. Cir. 2003).  

Therefore, employing the interpretation most favorable to the Veteran, the Board finds that entitlement to SAH is established.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a certificate of eligibility for specially adapted housing is granted.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


